In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00285-CV


                                    EX PARTE N.K.L.

                           On Appeal from the 47th District Court
                                   Randall County, Texas
               Trial Court No. 76,083-A, Honorable Dan L. Schaap, Presiding

                                   February 14, 2020

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      The Texas Department of Public Safety appeals from the trial court’s order of

expunction. Now pending before this Court is the Department’s motion to voluntarily

dismiss its appeal. The Court finds the motion complies with the requirements of Rule of

Appellate Procedure 42.1(a)(1) and that granting the motion will not prevent any party

from seeking relief to which it would otherwise be entitled. As no decision of the Court

has been delivered to date, we grant the motion. The appeal is dismissed. No motion

for rehearing will be entertained and our mandate will issue forthwith.


                                                        Per Curiam